Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s amendments filed on 3/23/2022.

Status of Claims
Claims 1, 11, and 20 are amended. Claims 1-20 are pending in the application.

Priority
The instant application is a continuation of the application having application No. 13/839815 (now issued patent 10,255,063) filed on March 15, 2013.

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted on 3/31/2022 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
(A). Regarding nonstatutory double patenting rejections: Applicant filed Terminal Disclaimer on November 2, 2020, and the TD is approved on record. The nonstatutory double patenting rejections are withdrawn.  
(B). Regarding claim objections: Objections to claims 11-19 are withdrawn because “a backend service” in lines 6-7 of claim 11 serves as antecedent basis for “the backend service”.
(C). Regarding art rejections: In regards to pending claims Applicant’s arguments are not persuasive; see Response to Arguments section. 

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 11-12, and 14-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 20110202905 A1, hereinafter “Mahajan”) in view of Dascalita et al (US 20110055271 A1, hereinafter “Dascalita”). 

Regarding claim 1 (Currently Amended), Mahajan teaches A method comprising: 
receiving custom code of a corresponding application at one or more servers from a developer of the corresponding application for incorporation into a backend-as-a-service program that executes on the one or more servers and that is configured to provide a backend service to the corresponding application to enable the custom code to provide one or more custom backend features to the corresponding application, which is developed by the developer (para [0024], “…The string registry server may coordinate with the hosting server to register the new input string submitted by the developer server,…”, wherein the new input string reads on custom code and is from a developer through the developer server, the input string will be used in a API call which indicate incorporating into host application which reads on backend-as-a-service program. para [0025], “…In some implementations, the developers/workstations may provide various application/module code submissions for the developer servers, using which the developer servers may compile applications/modules for providing the social networking application services for the users of the hosting server/developer system….” para [0031], “…the input code module may include API calls to APIs provided by the hosting server 308..”); 
enabling the developer to access the custom code, which is developed by the developer that developed the corresponding application to which the one or more custom backend features are to be provided, on the one or more servers [without enabling the developer to access host code that hosts the custom code on the one or more servers based on control of the host code being retained by a backend-as-a-service provider of the host code in the backend-as-a-service program], which is configured to provide the backend service to the corresponding application, the host code defining a runtime in which the custom code executes (para [0026], “…The user's client may issue a request (e.g., 203) to a server to access the desired application module…” also refer to para [0024-0025, 0031] as cited in previous paragraph); and 
executing the backend-as-a-service program, including the custom code, on the one or more servers to provide the one or more custom backend features, which are defined by the custom code, to the corresponding application (para [0022], “…In some implementations, the app server may utilize data stored in the user profile database of the developer system and/or data obtained from the hosting server (e.g., social networking data of the user from a social networking website implemented on the hosting server) to provide various social networking application features for the user.” para [0035], “… once the modified code submitted by the developer has been updated completely to include bundle IDs for all API calls in the code that require bundle IDs, …. An application server may access compiled app(s) stored in the app database and/or finalized code stored in the code database and provide 311j the app(s) and/or code for deployment to the hosting server ….” also refer to para [0023-0025]).
Mahajan teaches host code including operating system (refer to para [0066]), but does not explicitly teach 
(…) without enabling the developer to access host code that hosts the custom code on the one or more servers based on control of the host code being retained by a backend-as-a-service provider of the host code in the backend-as-a-service program, (…);
Dascalita teaches 
(…) without enabling the developer to access host code that hosts the custom code on the one or more servers based on control of the host code being retained by a backend-as-a-service provider of the host code in the backend-as-a-service program (para [0011], “…For example, a runtime environment may provide a collection of software services that are available during its use but restrict access to operating system and other information. A runtime environment may also allow the use of applications within the runtime, but restrict access to certain information…..” wherein the application reads on custom code and the user reads on the developer, the operating system reads on host code, and restrict access to operating system reads on the operating system is retained by a backend service provider),
Mahajan and Dascalita are analogous art because both deal with software development and control using a hosting server.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Mahajan and Dascalita before him/her at the time of invention was made, to incorporate the features of Dascalita into Mahajan because Dascalita’s teaching provides advantages (Dascalita, para [0006]).

Regarding claim 2 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, Mahajan further teaches wherein the runtime is hosted by the backend-as-a-service program (para [0021], “…For example, the hosting server may provide APIs via which the developer system may obtain/modify/append user profile information, user data (e.g., e-mail, text messages, blog posts, microblogs, tweets, status messages/updates), user associated media content (e.g., audio/video files etc.), RSS and/or other news feeds, social graph information pertaining to users of a social networking service/website hosted by the hosting server, and/or the like.” wherein a social networking service/website reads on the backend-as-a-service program hosting the runtime).

Regarding claim 4 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, Mahajan further teaches wherein enabling the developer to access the custom code without enabling the developer to access the host code comprises: 
enabling the developer to change the custom code without enabling the developer to change the host code that hosts the custom code (para [0027], “…The developer may provide the updated code module to the app facility...”).

Regarding claim 5 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, Dascalita further teaches wherein enabling the developer to access the custom code without enabling the developer to access the host code comprises: 
enabling the developer to access the custom code while preventing the developer from having access to the host code that hosts the custom code (para [0011], “…For example, a runtime environment may provide a collection of software services that are available during its use but restrict access to operating system and other information. A runtime environment may also allow the use of applications within the runtime, but restrict access to certain information…..” wherein the application reads on custom code and the user reads on the developer, the operating system reads on host code. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 7 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, Mahajan further teaches wherein executing the backend-as-a-service program comprises: 
executing the custom code to provide a custom backend feature of providing storage that is usable by the corresponding application to store and access data, wherein the custom feature is included among the one or more custom backend features that are defined by the custom code (para [0022], “…As part of the experience provided by the application executing on the client and app server, user data (e.g., game state, user messages, user profile updates, etc.) may be generated. In some implementations, such user data may be stored in a user profile database 104a included within the developer system…”).

Regarding claim 8 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, Mahajan further teaches wherein the custom code is a script (para [0030], “…An exemplary listing illustrating substantive aspects of including an API call within a code module, written substantially in the form of server-side Hypertext Preprocessor ("PHP") script, is provided below: …”)

Regarding claim 11 (Currently Amended), Mahajan teaches One or more servers (Fig. 1) comprising: 
memory; and 
one or more processors coupled to the memory, the one or more processors configured to:
receive custom code of a corresponding application at one or more servers from a developer of the corresponding application for incorporation into a backend-as-a-service program that executes on the one or more servers and that is configured to provide a backend service to the corresponding application to enable the custom code to provide one or more custom backend features to the corresponding application, which is developed by the developer (para [0024], “…The string registry server may coordinate with the hosting server to register the new input string submitted by the developer server,…”, wherein the new input string reads on custom code and is from a developer through the developer server, the input string will be used in a API call which indicate incorporating into host application which reads on backend-as-a-service program. para [0025], “…In some implementations, the developers/workstations may provide various application/module code submissions for the developer servers, using which the developer servers may compile applications/modules for providing the social networking application services for the users of the hosting server/developer system….” para [0031], “…the input code module may include API calls to APIs provided by the hosting server 308..”); 
enabling the developer to access the custom code, which is developed by the developer that developed the corresponding application to which the one or more custom backend features are to be provided, on the one or more servers [without enabling the developer to access host code that hosts the custom code on the one or more servers based on control of the host code being retained by a backend-as-a-service provider of the host code in the backend-as-a-service program], which is configured to provide the backend service to the corresponding application, the host code defining a runtime in which the custom code executes (para [0026], “…The user's client may issue a request (e.g., 203) to a server to access the desired application module…” also refer to para [0024-0025, 0031] as cited in previous paragraph); and 
execute the backend-as-a-service program, which includes executing the custom code in a runtime defined by the host code, on the one or more servers to provide the backend service to the corresponding application (para [0022], “…In some implementations, the app server may utilize data stored in the user profile database of the developer system and/or data obtained from the hosting server (e.g., social networking data of the user from a social networking website implemented on the hosting server) to provide various social networking application features for the user.” para [0035], “… once the modified code submitted by the developer has been updated completely to include bundle IDs for all API calls in the code that require bundle IDs, …. An application server may access compiled app(s) stored in the app database and/or finalized code stored in the code database and provide 311j the app(s) and/or code for deployment to the hosting server ….” also refer to para [0023-0025]), the custom code extending functionality of the backend-as-a-service program to include the one or more custom backend features, which are defined by the custom code (para [0031], “…the input code module may include API calls to APIs provided by the hosting server 308..”).
Mahajan teaches host code including operating system (refer to para [0066]), but does not explicitly teach 
(…) without enabling the developer to access host code that hosts the custom code on the one or more servers based on control of the host code being retained by a backend-as-a-service provider of the host code in the backend-as-a-service program, (…);
Dascalita teaches 
(…) without enabling the developer to access host code that hosts the custom code on the one or more servers based on control of the host code being retained by a backend-as-a-service provider of the host code in the backend-as-a-service program (para [0011], “…For example, a runtime environment may provide a collection of software services that are available during its use but restrict access to operating system and other information. A runtime environment may also allow the use of applications within the runtime, but restrict access to certain information…..” wherein the application reads on custom code and the user reads on the developer, the operating system reads on host code, and restrict access to operating system reads on the operating system is retained by a backend service provider),
Mahajan and Dascalita are analogous art because both deal with software development and control using a hosting server.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Mahajan and Dascalita before him/her at the time of invention was made, to incorporate the features of Dascalita into Mahajan because Dascalita’s teaching provides advantages (Dascalita, para [0006]).

Regarding claim 12 (Previously Presented), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 14 (Previously Presented), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 15 (Previously Presented), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 16 (Previously Presented), Mahajan as modified by Dascalita teaches claim 11, Mahajan further teaches wherein at least one of the one or more custom backend features is configured to perform authentication of the developer (para [0099], “…A Host Server 19j may include fields such as, but not limited to: api_id, api_name, permissions_list, user_id, user_name, developer_id, developer_auth_md5, and/or the like. …” wherein permissions_list reads on authentication of the developer. ).  

Regarding claim 17 (Previously Presented), Mahajan as modified by Dascalita teaches claim 11, Mahajan further teaches wherein at least one of the one or more custom backend features is configured to provide a database that is usable by the corresponding application to store and access data (para [0022], “…As part of the experience provided by the application executing on the client and app server, user data (e.g., game state, user messages, user profile updates, etc.) may be generated. In some implementations, such user data may be stored in a user profile database 104a included within the developer system…”).

Regarding claim 20 (Currently Amended), it is directed to A computer program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that, Mahajan teaches A computer program product (Fig. 10, Memory 1029, RAM 1005 and ROM 1006).

Claims 3, 6, 9-10, 13, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan in view of Dascalita as applied to claims 1 and 11, in further view of Rechterman (US 20100205302 A1, hereinafter “Rechterman”). 

Regarding claim 3 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, but does not explicitly teach wherein executing the backend-as-a-service program comprises: 
causing the host code to load the custom code into the runtime while the runtime is running to provide the one or more custom backend features that are defined by the custom code to the corresponding application.
Rechterman further teaches wherein executing the backend-as-a-service program comprises: 
causing the host code to load the custom code into the runtime while the runtime is running to provide the one or more custom backend features that are defined by the custom code to the corresponding application (para [0058], “…and hosting the customer website(s) 160 on at least one hosting server 120 in the first datacenter 100 and at the least one hosting server 120 in the second datacenter 110 (Step 740).” wherein the hosting indicates that hosting server/code load the backend code into the runtime).
The combination of Mahajan and Dascalita along with Rechterman are analogous art because all deal with software development and control using a hosting server.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Mahajan, Dascalita and Rechterman before him/her at the time of invention was made, to incorporate the features of Rechterman into Mahajan and Dascalita because Rechterman’s teaching provides techniques that provide advantages for multiple datacenter website hosting (Rechterman, para [0005]).

Regarding claim 6 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, Mahajan further teaches wherein executing the backend-as-a-service program comprises: 
executing the custom code to provide a custom backend feature of performing authentication of the developer to the corresponding application (para [0099], “…A Host Server 19j may include fields such as, but not limited to: api_id, api_name, permissions_list, user_id, user_name, developer_id, developer_auth_md5, and/or the like. …” wherein permissions_list reads on authentication of the developer. ), but deos not explicitly teach wherein the custom feature is included among the one or more custom backend features that are defined by the custom code.  
Rechterman teaches 
wherein the custom feature is included among the one or more custom backend features that are defined by the custom code  (para [0031], “…the input code module may include API calls to APIs provided by the hosting server 308..” For motivation to combine, please refer to office action regarding claim 3).

Regarding claim 9 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, but does not explicitly teach wherein receiving the custom code from the developer comprises: 
receiving the custom code that has been pushed by a processing system associated with the developer to be incorporated into the backend-as-a-service program. 
Rechterman teaches wherein receiving the custom code from the developer comprises: 
receiving the custom code that has been pushed by a processing system associated with the developer to be incorporated into the backend-as-a-service program (para [0055], “Viable data transfer methods can generally be classified in two categories: (1) "pull-based" data transfers where the receiver initiates a data transmission request; and (2) "push-based" data transfers where the sender initiates a data transmission request. Both types are expressly included in the embodiments illustrated herein…” para [0062], “FIG. 8 illustrates an alternate embodiment of the method illustrated in FIG. 7, further comprising the steps of receiving (perhaps via at least one routing server 300), a request for a plurality of content from the customer website(s) 160 (Step 800)…” For motivation to combine, refer to office action regarding claim 3).

Regarding claim 10 (Previously Presented), Mahajan as modified by Dascalita teaches claim 1, but does not explicitly teach further comprising: 
loading the custom code dynamically in the runtime based at least in part on receipt of a request for the backend service from the corresponding application, 
Rechterman further teaches further comprising: 
loading the custom code dynamically in the runtime based at least in part on receipt of a request for the backend service from the corresponding application (para [0062], “…depending on which datacenter is determined to provide a quicker request response (the request may be routed to the quicker-responding datacenter) (Step 810), and returning the content to the requester, perhaps by a hosting server 120 in the responding datacenter (Step 820).” Wherein returning the content to the requester indicates loading the custom code dynamically. For motivation to combine, refer to office action regarding claim 3).

Regarding claim 13 (Previously Presented), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 18 (Previously Presented), Mahajan as modified by Dascalita teaches claim 11, Mahajan further teaches wherein the custom code is a script (para [0030], “…An exemplary listing illustrating substantive aspects of including an API call within a code module, written substantially in the form of server-side Hypertext Preprocessor ("PHP") script, is provided below: …”), but does not explicitly teach (wherein the custom code is a script) that has been pushed by a processing system associated with the developer to be incorporated into the backend-as-a-service program. 
Rechterman teaches 
(wherein the custom code is a script) that has been pushed by a processing system associated with the developer to be incorporated into the backend-as-a-service program (para [0055], “Viable data transfer methods can generally be classified in two categories: (1) "pull-based" data transfers where the receiver initiates a data transmission request; and (2) "push-based" data transfers where the sender initiates a data transmission request. Both types are expressly included in the embodiments illustrated herein…” para [0062], “FIG. 8 illustrates an alternate embodiment of the method illustrated in FIG. 7, further comprising the steps of receiving (perhaps via at least one routing server 300), a request for a plurality of content from the customer website(s) 160 (Step 800)…” For motivation to combine, refer to office action regarding claim 3).

Regarding claim 19 (Previously Presented), Mahajan as modified by Dascalita teaches claim 11, but does not explicitly teach wherein the one or more processors are configured to execute the custom code in response to an HTTP request from a processing system associated with the developer. 
Rechterman further teaches 
wherein the one or more processors are configured to execute the custom code in response to an HTTP request from a processing system associated with the developer (para [0049], “…The content request may be in any form known in the art or developed in the future including, but not limited to HTTP, File Transfer Protocol (FTP), and/or Transmission Control Protocol (TCP/IP).” For motivation to combine, refer to office action regarding claim 3).

Response to Arguments
Applicant's arguments regarding art rejections filed 3/23/2022 have been fully considered but they are not persuasive.
On p8 last paragraph of the Remarks, Applicant argued that Mahajan and Dascalita do not teaches the second limitation of claim 1 “enabling the developer to access the custom code, … ” Particularly, on p9 second full paragraph of the Remarks, Applicant argued that “Dascalita does not even contemplate control of host code being retained by a backend-as-a-service provider of the host code in a backend-as-a-service program, much less ‘enabling the developer to access the custom code, which is developed by the developer that developed the corresponding application to which the one or more custom backend features are to be provided, on the one or more servers without enabling the developer to access host code that hosts the custom code on the one or more servers based on 
control of the host code being retained by a backend-as-a service provider of the host code in 
the backend-as-a service program, which is configured to provide the backend service to the 
corresponding application...,’as recited by amended independent claim 1.” 
Examiner respectfully disagrees, because, Dascalita teaches providing a collection of software services but restrict access to operating system and other information (Dascalita, para [0011]), wherein restrict access to operating system indicates that the operating system is retained by the hosting system which reads on a backend-as-a-service provider. Hence, Dascalita teaches claims feature “without enabling the developer to access host code that hosts the custom code on the one or more servers based on control of the host code being retained by a backend-as-aservice provider 
of the host code in the backend-as-a service program,” Mahajan teaches other features as explained in later paragraphs.
On p9 last paragraph of the Remarks, Applicant argued that “Mahajan does not remedy this deficiency of Dascalita”. Particularly, on p10 last paragraph and p11 first paragraph of the Remarks, Applicant argued that “Mahajan does not contemplate in any way enabling the developer to access the new input string on server(s) without enabling the developer to access the hypothetical application mentioned by the Examiner on the server(s), much less enabling the developer to access the new input string on server(s) without enabling the developer to access the hypothetical application on the server(s) based on control of the hypothetical application being retained by a backend-as-a-service provider of the hypothetical application in the backend-as-a-service program, which is configured to provide the backend service to the corresponding application.”
Examiner respectfully disagrees, because, Mahajan teaches that the developer uses the input strings to created API calls in the input code (Mahajan, para [0032]), the input code is compiled and stored in App DB (Mahajan, Fig. 3, para [0035]). Mahajan also teaches that the developer may contemplates modification to an application module to enhance the range of features (Mahajan, Fig. 2, para [0026-0027]), wherein modification to an application module indicates that the developer is enabled to access the custom code (the application module reads on the custom code because it is developed by the developer). Although Mahajan does not explicitly teach without enabling the developer access to the host code, Mahajan teaches host code including operating system (refer to para [0066]), and as explained in previous paragraph 32, Dascalita teaches this feature. Thus, the combination of Mahajan and Dascalita teaches the claim feature of claim 1 under discussion.
On p11 second and third paragraphs of the Remarks, Applicant argued that the dependent claims 2, 4-5, and 7-8 are patentable because they depend from independent claim 1.
Examiner respectfully disagrees, because, as explained in previous paragraphs 31-34, the combination of Mahajan and Dascalita teaches claim 1, claim 1 is rejected, its dependent claims 2, 4-5 and 7-8 are similarly rejected.
On p11 last paragraph to p14 first paragraph of the Remarks, Applicant argued that independent claims 11 and 20 are patentable for similar reasons to those set forth with respect to independent claim 1, and dependent claims 12, 14-17 are patentable because they depend from independent claim 11.
Examiner respectfully disagrees, because, as explained in previous paragraphs, claims 1 is rejected, independent claims 11 and 20 are similarly rejected. Dependent claims 12, and 14-17 are similarly rejected.
On p14 second and third paragraphs of the Remarks, Applicant argued that “claims 3, 6, and 9-10, which depend from independent claim 1, and claims 13 and 18-19, which depend from independent claim 11, are also patentable over the combination of Mahajan, Dascalita, and Rechterman for at least the same reasons set forth above with respect to their respective independent claims, as amended,”.
Examiner respectfully disagrees, because, as explained in previous paragraphs, the combination of Mahajan and Dascalita teaches the independent claims, and the independent claims are rejected. The dependent claims are similarly rejected.
On p14 fourth paragraph to p15 first paragraph of the Remarks, Applicant argued for claim 3 that “provisioning at least one host server in each of the first and second datacenters to host the customer website(s), as described by Rechterman, does not constitute causing the at least one hosting server in each of the first and second datacenters to load the customer website(s) into a runtime while the runtime is running to provide one or more custom backend features that are defined by the customer website(s) to a corresponding application.”
Examiner respectfully disagrees, because, Rechterman teaches (para [0039]) “The hosting services website 130 may be configured to implement customer website 160 hosting … It may comprise installing the proper software (operating system, device drivers, middleware, applications, etc), configuring a boot image for the server, and perhaps booting the newly-configured server and its newly-installed software, thus making the system ready for operation.” This paragraph describes setting up of a runtime. para [0045] of Rechterman discloses that “The customer website 160 hosted in the hosting servers 120 in the datacenters (100 and 110) may comprise a single webpage or multiple interconnected and related webpages (i.e., a website) resolving from a domain name, each of which may provide access to multimedia content (e.g., text files, audio files, video files, graphics files, executable files, etc.).” wherein the webpages hosted in the hosting servers read on load the customer website into the runtime. para [0042] of Rechterman discloses datacenters providing response to request for content (the content being from at least one customer website) reads on while the runtime is running to provide backend features that are defined by the customer website to a corresponding application. Thus, Rechterman teaches the claim feature under discussion.
On p15 second paragraph to p16 first paragraph of the Remarks, Applicant argued for claim 10 that “returning the content to the requester, as described by Rechterman, does not constitute loading the content dynamically in a runtime based at least in part on receipt of a request for a backend service from a corresponding application.”
Examiner respectfully disagrees, because, Rechterman teaches runtime (para [0039] of Rechterman) as explained in previous paragraphs. Rechterman also teaches (para [0062]) “receiving …, a request for a plurality of content from the customer website(s) 160 (Step 800), routing the request (perhaps by a routing server 300) to a responding datacenter, …, and returning the content to the requester,” wherein returning the content (which is from customer website) to the requester is while the runtime is running hosting the customer website, hence reads on dynamically loading the content in a runtime. Wherein the responding datacenter reads on backend and returning the content reads on a backend service. Thus, Rechterman teaches the claim feature under discussion.
On p16 second paragraph of the Remarks, Applicant argued for claim 13 that “Mahajan, Dascalita, and Rechterman do not teach or suggest this feature of claim 13 for at least reasons similar to those set forth above with regard to claim 3.”
Examiner respectfully disagrees, because, as explained in previous paragraphs 41-42, Mahajan, Dascalita and Rechterman teach the features of claim 3, claim 3 is rejected. Claim 13 is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heninger et al is cited for teaching automatically selecting appropriate platform to run application in cloud computing environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192